Exhibit 10.20




LIMITED PERSONAL GUARANTY AGREEMENT

DOCUMENT PG-12122013

This Limited Personal Guaranty Agreement (this “Guaranty Agreement”), dated
December 13, 2013, is by and among Silver Falcon Mining, Inc., a Delaware
corporation (the “Company”), JMJ Financial (the “Purchaser”), and Pierre
Quilliam (the “Guarantor”).  This Guaranty Agreement applies to the $111,000
Promissory Note issued by the Company to the Purchaser with an Effective Date of
December 13, 2013 (the “Note”).  All capitalized terms not otherwise defined
herein shall have the meanings given such terms in the Note.

1.   Limited Guarantee.  Guarantor fully guarantees (i) the Company’s
obligations to deliver shares of common stock of the Company pursuant to the
terms of Section 2 of the Note, (ii) the Company’s obligations to pay penalties
for conversion delays pursuant to Section 3 of the Note, and (iii) the Company’s
obligation to pay the Mandatory Default Amount under Section 8 of the Note in
the event of the Company’s failure to deliver shares of common stock of the
Company in accordance with the terms of the Note.  For purposes of
clarification, (i) Guarantor’s guarantee applies only in the event the Purchaser
elects to convert all or part of the outstanding and unpaid Principal Sum and
accrued interest (and any other fees) into shares of fully paid and
non-assessable shares of common stock of the Company, and (ii) the Guarantor’s
guarantee is limited to (A) payment of any penalties on such conversions from
conversion delays, and (B) in the event of a default under the Note due to the
Company’s failure to pay (by delivery of shares upon a conversion) principal,
interest, or any other amount under the Note, payment of the Mandatory Default
Amount in an amount equal to the outstanding principal amount of the Note, plus
all accrued and unpaid interest, liquidated damages, fees and other amounts
hereon, divided by the Conversion Price on the date the Mandatory Default Amount
is either demanded or paid in full, whichever has a lower Conversion Price,
multiplied by the VWAP on the date the Mandatory Default Amount is either
demanded or paid in full, whichever has a higher VWAP.  Guarantor’s guarantee
shall not apply to the extent that the Company is unable to deliver shares of
common stock due to an SEC or other regulatory or legal proceeding against the
Company that explicitly prohibits the Company from issuing shares of common
stock.

2.  Termination of Guarantee.  Guarantor’s guarantee shall terminate on the date
that Guarantor ceases to be an officer, director, or 5% or greater shareholder
of the Company, provided, however, that Guarantor’s guarantee shall continue to
exist and Guarantor shall continue to remain liable for any amounts attributable
to conversion delays or events of default that occur on or before the date of
termination, regardless of whether Purchaser has demanded payment of such amount
on or before the termination date.

3.  Governing Law.  This Guaranty Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Florida, without
regard to the principles of conflict of laws thereof.  Any action brought by any
party against the other concerning the transactions contemplated by this
Guaranty Agreement shall be brought only in the state courts of Florida or in
the federal courts located in Miami-Dade County, in the State of Florida.  Both
the parties and the individuals signing this Guaranty Agreement agree to submit
to the jurisdiction of such courts.

Company:

Guarantor:

Purchaser:


Silver Falcon Mining, Inc.

 

_______________________

________________________

________________________

Pierre Quilliam

Pierre Quilliam

JMJ Financial / Its Principal

Chief Executive Officer





 


